Citation Nr: 1637061	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include major depression and anxiety.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD and an acquired psychiatric disorder, including anxiety and depression.   

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  

In a March 2015 decision, the Board denied entitlement to service connection for PTSD.  At that time, the matter of entitlement to service connection for an acquired psychiatric disorder other than PTSD was remanded for further development of the evidence, including obtaining VA medical records and arranging for a VA psychiatric examination.  The medical records were obtained, but the Veteran failed to report for a VA examination scheduled to be conducted in January 2016.  


FINDING OF FACT

An acquired psychiatric disorder (other than PTSD), including major depression and anxiety, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  



CONCLUSION OF LAW

An acquired psychiatric disorder (other than PTSD), including major depression and anxiety, was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Pursuant to the Board's remand, the Veteran was scheduled for a VA medical examination in January 2016, but did not report for the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  The Veteran was scheduled for a VA mental disorders examination in January 2016.  He did not report for the examination and has offered no reason for his failure to attend the examination.  In view of the Veteran's failure to report for a subsequent examination, scheduled to be conducted in January 2016, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Acquired Psychiatric Disability 

Review of the Veteran's STRs shows no complaint or manifestation of a psychiatric disability.  On examination for separation from service, psychiatric clinical evaluation was normal.  Psychiatric treatment is first shown in reports of VA outpatient treatment beginning in 2011.  In June 2011, the diagnoses included anxiety not otherwise specified (NOS), and depressive disorder, NOS.  In July 2011, the diagnoses included major depression, single episode, and PTSD.  In a March 2014 letter, a VA psychiatrist reported having been the Veteran's primary psychiatrist since July 2011 and that he had been treated for symptoms of depression, anxiety, anhedonia, and sleep disturbance.  The psychiatric symptoms met the diagnostic criteria for PTSD and Major Depressive Disorder (MDD), recurrent, mild, which were believed to be related to the Veteran's military experience.  No rationale for the opinion regarding the etiology of the MDD was provided.  

VA outpatient treatment records include a May 2011 psychiatric evaluation showing diagnoses of PTSD and MDD, in remission.  No opinion was provided regarding whether the MDD may be related to service.  On examination by VA in October 2015, the diagnosis was PTSD.  

The Veteran currently carries a diagnosis of PTSD and MDD.  As noted, PTSD has previously been denied by the Board and is no longer at issue.  Regarding other psychiatric diagnoses, including MDD, anxiety, NOS, and depressive disorder, NOS; the Board notes that there is no credible medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  As noted, when afforded the opportunity for an examination so that a proper opinion with rationale could be obtained, the Veteran failed to report for the examination.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability (other than PYSD), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder (other than PTSD), to include major depression and anxiety, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


